Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment after Non-final office action filed on September 21, 2022 is acknowledged.
Claims 16-23 are pending in this application.
Applicant indicates that claims 16 and 21-23 are withdrawn.
Applicant amended claim 17 to make it an independent claim, and claims 18-20 now depend from claim 17.
Claims 17-20 are examined on the merits in this office action.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Declaration under 37 CFR 1.130
The Declaration under 37 CFR 1.130 filed on July 5, 2022 has not been entered because this is not a proper declaration.

Withdrawn Objections and Rejections
Objection to the abstract is hereby withdrawn in view of Applicant’s amendment to the abstract.
Rejection of claims 16-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims. Applicant has withdrawn claim 16 and made claim 17 an independent claim. Claims 18-20 now depend from claim 17.
Rejection of claims 16-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims. Applicant has withdrawn claim 16 and made claim 17 an independent claim. Claims 18-20 now depend from claim 17.

Maintained Rejection
35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20 remain/are rejected under 35 U.S.C. 103 as being obvious over Chertorizhsky et al (US 2019/0322701, cited in the previous office action) in view of Nyce et al (US 2004/0049022, cited in the previous office action) and Cunningham et al (US 2018/0000942, cited in the previous office action).
The applied reference has common inventors (Chertorizhsky and Kleimenov) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Chertorizhsky et al teach a nasal medicinal composition containing hexapeptide tyrosyl-D-alanyl-glycyl-phenylalanyl-leucyl-arginine for the treatment of acute respiratory viral infections (ARVIs), in particular those caused by the influenza virus (see abstract). Chertorizhsky et al teach that the most common pathogens include rhinoviruses, influenza viruses, parainfluenza viruses, respiratory syncytial virus (RSV), coronaviruses, metapneumoviruses, bocaviruses and adenoviruses (see paragraph [0005]). Chertorizhsky et al teach a nasal composition in the form of a spray containing, as the active ingredient, the hexapeptide tyrosyl-D-alanyl-glycyl-phenylalanyl-leucyl-arginine or its pharmaceutically acceptable form at the weight percentage of 0.01% to 3% and excipients making up the rest (see paragraph [0036], for example), meeting the limitation of instant claims 17 and 19, in part. Chertorizhsky et al teach that the formulation further comprises benzalkonium chloride 0.1-0.2 wt. % (see paragraph [0039], for example), meeting the limitation of instant claim 19. Since the 0.1 wt. %  of benzalkonium chloride in the reference is within the range of 0.005-0.1 wt %, it meets the limitation of instant claim 20.
The difference between the reference and the instant claims is that the reference does not teach 0.5-50 m particle size, and pH in the range of 3 to 7.
17.	In regards to claim 17, it is well known in the art that for nasal formulation, particles size is about 0.5 m to about 10 m or about 10 m to about 500 m. For example, Nyce et al teach a nasal formulation comprising sprayable or aerosolizable powder, solution, suspension or emulsion (see claim 37), wherein the particle size of the formulation is about 0.5 m to about 10 m or about 10 m to about 500 m (see claim 40). The formulation comprise particle size of 10 m to 100 m (see claim 41). 
18.	In regards to claim 17, since the combined art teaches the same particle sized formulation, the end results would be same. 
19.	Additionally, in regards to claim 18, Cunningham et al teach nasal spray formulation (see for example, paragraph [0011]). Cunningham et al teach that nasal irritation is minimized when products are delivered with a pH range of 4.5 to 6.5 (see paragraph [0174]). Cunningham et al teach that formulation of nasal sprays have been formulated in the acidic pH range of pH 3.5 to 5.5 in 2% citrate buffer (see paragraph [0182]).
20.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Chertorizhsky et al, Nyce et al and Cunningham et al to treat viral respiratory infections, such as influenza, because all three references teach nasal formulation in a form of a spray and/or aerosolized powder, solution, suspension and emulsion. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Nyce et al teach the well known particle sizes for nasal formulation, and Cunningham et al teach that nasal irritation is minimized when products are delivered with a pH range of 4.5 to 6.5. Furthermore, one of ordinary skill in the art would be motivated to optimize the particle size, the wt. % of benzalkonium chloride, and the pH of the formulation to arrive at the optimal formulation for the treatment of the disease. The MPEP states that, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).” One of ordinary skill in the art has a motivation to improve upon what is already generally known, with a reasonable expectation that optimizing the formulation would be successful. 

Response to Applicant’s Arguments
21. 	Applicant argues that “the main object and feature of the instant invention is ‘creating the effect of a barrier to the ingress of viral infection across the entire surface of the oral cavity, nasopharynx and oropharynx’ that, in turn, produces the above described positive effects.” Applicant argues that “Chertorizhsky does not teach “creating a protective barrier of mucosa in nasopharynx, oropharynx, oral cavity and sublingually. The use of the inhaled form of the product for these purposes is also not taught, suggested or motivated by Chertorizhsky.” Applicant argues that “Nyce’s teachings related to single or multiple target anti-sense oligonucleotides of low or no adenosine content for respiratory disease-relevant genes, composition thereof and method for manufacturing the composition. Oligonucleotides that are made of nucleotides are used as active components and differ from tyrosyl-D-alanyl-glycyl-phenylalanyl-leucyl-arginine diacetate (which is a peptide made of amino acids) used as the active components in the instant invention.” Applicant further argues that “Cunningham teaches compositions and method for increasing the bioavailability of therapeutic agents in a subject. The compositions include at least one alkyl glycoside and at least one therapeutic agent. In this respect, Applicants submit that no alkyl glycoside is used in the instant invention.”
22.	Applicant’s arguments have been fully considered but are not found persuasive. Chertorizhsky teach administering the same compound, Dalargin, to the same patient population, treating acute respiratory viral infections (ARVIs), in particular those caused by the influenza virus. Therefore, the end effect would be the same. That is, a protective barrier effect would be created once the same compound is administered to the same patient population. 
In regards to Applicant’s argument that Nyce teaches oligonucleotide, and oligonucleotides are made of nucleotides are used as active components and differ from tyrosyl-D-alanyl-glycyl-phenylalanyl-leucyl-arginine diacetate (which is a peptide made of amino acids) used as the active components in the instant invention,” Nyce et al teach a nasal formulation comprising sprayable or aerosolizable powder, solution, suspension or emulsion, wherein the particle size of the formulation is about 0.5 m to about 10 m or about 10 m to about 500 m. The formulation comprise particle size of 10 m to 100 m. Thus, one of ordinary skill in the art would know that a sprayable or aerosolizable powder, solution, suspension or emulsion is possible with the particle size, and adjust accordingly to the active agent used for formulation. 
In regards to Applicant’s argument that “Cunningham teaches compositions and method for increasing the bioavailability of therapeutic agents in a subject. The compositions include at least one alkyl glycoside and at least one therapeutic agent. In this respect, Applicants submit that no alkyl glycoside is used in the instant invention,” claim 17 recites that “a composition including Dalargin used as an active component thereof, acetate buffer and water”. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id.
Therefore, the combined art is prima facie obvious over instant claims 17-20. The rejection is deemed to be proper and is maintained herein.



Obviousness Double Patenting
23.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
24.	Claims 17-18 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US Patent No. 11365216 (issued copending Application No. 16/221475) in view of Nyce et al (US 2004/0049022) and Cunningham et al (US 2018/0000942). 
25.	Instant claims are drawn to: 
    PNG
    media_image1.png
    264
    590
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    81
    593
    media_image2.png
    Greyscale
(see claim 17). Claims 18-20 recite: 
    PNG
    media_image3.png
    252
    610
    media_image3.png
    Greyscale
. 	
26.	US Patent claims are drawn to: 
    PNG
    media_image4.png
    155
    271
    media_image4.png
    Greyscale
.
27.	Instant claims and US Patent claims share the similar scope of administering a nasal medicinal composition comprising hexapeptide tyrosyl-D-alanyl-glycyl-phenylalanyl-leucyl-arginine or a pharmaceutically acceptable salt thereof, and the viral respiratory disease, influenza. The difference between the instant claims and the copending claims is that instant claims require the particle size of 0.5-50 m and the pH in the range from 3 to 7.
28.	However, Nyce et al teach a nasal formulation comprising sprayable or aerosolizable powder, solution, suspension or emulsion (see claim 37), wherein the particle size of the formulation is about 0.5 m to about 10 m or about 10 m to about 500 m (see claim 40). The formulation comprise particle size of 10 m to 10 m (see claim 41). 
29.	Additionally, Cunningham et al teach nasal spray formulation (see for example, paragraph [0011]). Cunningham et al teach that nasal irritation is minimized when products are delivered with a pH range of 4.5 to 6.5 (see paragraph [0174]). Cunningham et al teach that formulation of nasal sprays have been formulated in the acidic pH range of pH 3.5 to 5.5 in 2% citrate buffer (see paragraph [0182]).
30.	Therefore, it would have been obvious to one of ordinary skill in the art to modify the methods recited in claims 1-3 of US Patent No. 11365216 (issued copending application No. 16221475) and develop the method recited in instant claims 17-18.

Response to Applicant’s Arguments
31.	Applicant did not address this rejection.
32.	Instant claims and US Patent claims share the similar scope of administering a nasal medicinal composition comprising hexapeptide tyrosyl-D-alanyl-glycyl-phenylalanyl-leucyl-arginine or a pharmaceutically acceptable salt thereof, and the viral respiratory disease, influenza, in view of Nyce and Cunningham references. Therefore, the rejection is deemed to be proper and is maintained herein.
New Rejection
U.S.C. 112
33.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


34.	Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
35.	Claim 17 recites “A method for creating a protective barrier effect on mucosa in nasopharynx, oropharynx, oral cavity, sublingually, bronchi, trachea and lungs of a patient in need thereof, for prevention of viral respiratory infections (VRIs), selected from the group consisting of: coronaviruses, rhinoviruses…” Claim 17 recites two method claims. 1) a method for creating a protective barrier, and 2) for prevention of viral respiratory infections (VRIs). Therefore, it is unclear what method invention the Applicant is referring to. Because claims 18-20 depend from indefinite claim 17 and do not clarify the point of confusion, claims 18-20 are also rejected under 35 U.S.C. 112(b).
36.	Claim 17 recites, “…for prevention of viral respiratory infections (VRIs), selected from the group consisting of…” It is unclear from the recitation what the “selected from the group consisting of” is referring to. Applicant is advised to amend the claim to recite, “…for prevention of viral respiratory infections (VRIs), wherein the VRIs is selected from the group consisting of…” 
37.	Claim 17 recites the term “sublingually” but this term is indefinite, since the term does not flow with the mucosa recited in the claim. Claim 17 recites, “…mucosa in nasopharynx, oropharynx, oral cavity, sublingually, bronchi, trachea and lungs” It is unclear what is meant by mucosa in “sublingually”. 



CONCLUSION
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654